USCA11 Case: 21-11120    Date Filed: 09/21/2021   Page: 1 of 2



                                                           [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 21-11120
                          Non-Argument Calendar
                        ________________________

                D.C. Docket Nos. 1:19-cr-00001-JRH-BKE-1,
                        1:18-cr-00055-JRH-BKE-1


UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

versus

DARON LORENZO HALL,

                                                      Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                       ________________________
                            (September 21, 2021)

Before BRANCH, BRASHER and BLACK, Circuit Judges.



PER CURIAM:
          USCA11 Case: 21-11120       Date Filed: 09/21/2021    Page: 2 of 2



      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d

1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error); Williams v. United States, 396 F.3d 1340, 1342, 1342 n.2 (11th Cir. 2005)

(a valid appeal waiver precludes claims except those challenging the validity of the

plea or agreement itself).




                                           2